Citation Nr: 1044282	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $9,362.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1962 
and from July 1963 to February 1964.

This matter initially came before the Board of Veterans' Appeals 
(Board) from January and March 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO), the Committee on Waivers and 
Compromises (Committee).  In those decisions, the Committee found 
that the Veteran was entitled to a waiver of recovery of 
overpayment of disability compensation benefits of all of an 
overpayment other than the amount of $9,362.00.  The Veteran 
appealed the denial of waiver of this portion of the overpayment.

The Veteran requested a Board hearing and subsequently withdrew 
this request.

In May 2008, the Board, among other things, denied the claim.  In 
June 2010, counsel for the Veteran and VA filed a Joint Motion 
with the Court to vacate and remand the portion of the Board 
decision that denied entitlement to waiver of recovery of the 
overpayment.  In a June 2010 Order, the Court granted the Joint 
Motion, vacating that portion of the Board decision that denied 
entitlement to waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $9,362.00, and remanding 
this matter to the Board for further proceedings consistent with 
the Joint Motion.  [Parenthetically, the Board notes that the 
parties to the Joint Motion indicated that the Veteran is not 
challenging that portion of the May 2008 Board decision that 
determined that the reduction of the Veteran's monthly disability 
compensation benefits due to incarceration was proper, and 
expressly abandoned his appeal regarding this issue.  The Court 
therefore dismissed the appeal as to this issue and it is not 
before the Board].






FINDING OF FACT

Overpayment in the amount of $9,362 resulted from the actions of 
VA, there was no fault on the part of the Veteran, and the 
remaining factors are not sufficient to outweigh the fault 
factors.


CONCLUSION OF LAW

The recovery of the overpayment of VA disability compensation 
benefits in the amount of $9,362.00 is against equity and good 
conscience and is therefore waived. 38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  This statute, however, is not applicable 
to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  
In any event, as the Board is granting waiver of recovery of the 
entire amount overpayment at issue on this appeal, the claim is 
substantiated, and there are no further VCAA duties with regard 
to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

In cases such as this one where there is no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 
5302(a), in order to dispose of the matter on appeal, the Board 
must determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  
The pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  38 C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions of 
the debtor contribute to creation of the debt; (2) balancing of 
faults, weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family of 
basic necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor; (6) 
changing position to one's detriment, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.

The overpayment in this case stems from the Veteran's 
incarceration beginning in November 1988.  He had been granted 
service connection with a 30 percent rating for a nervous 
disorder in November 1976, effective August 1974.

As noted by the parties to the Joint Motion, in June 1977, the 
Veteran notified VA and the U.S. Treasury that payment of his 
benefits must include his Texas Department of Corrections (TDC) 
number on the face of his check, and gave a TDC address to which 
his checks should be sent.

In a December 1999 letter sent to a different address than the 
one indicated by the Veteran in his June 1977 letter, VA notified 
the Veteran that his disability payment had increased.  He was 
informed that VA benefit information from his records was 
expected to be matched with other agencies to verify the accuracy 
of the information, including the Bureau of Prisons and the 
Social Security Administration, to determine if the veteran was 
incarcerated in excess of 60 days.  Significantly, however, as 
noted in the Joint Motion, this letter was returned to VA as 
"undeliverable as addressed."

The Veteran was next contacted after the RO confirmed his 
incarceration in April 2005.  The Committee found that, from the 
period of January 1, 2000 to November 30, 2003, the Veteran was 
at fault because he failed to question why his benefits were not 
reduced after receiving the December 1999 notice.  However, as 
noted by the parties to the Joint Motion, the evidence reflects 
that the Veteran did not receive this letter because VA sent it 
to an address different than the one he had previously provided.

The above evidence reflects that the Veteran alerted VA that he 
was incarcerated and provided them with his address, VA sent its 
letter to the Veteran regarding his incarceration to an address 
other than the one provided by the Veteran, and did not follow up 
when the letter was returned as undeliverable.  In these 
circumstances, the first and second elements, the fault of debtor 
and balancing of faults, weigh heavily in favor of the Veteran, 
because there was no fault on the part of the Veteran and all of 
the fault was on the part of VA.

The other factors do not weigh in the Veteran's favor.  With 
regard to whether collection would defeat the purpose of the 
benefit and whether failure to collect would cause unjust 
enrichment to the debtor, collection would not defeat the purpose 
of the benefit.  The Veteran is in receipt of VA compensation. 
The Veteran is incarcerated in a prison.  Therefore, the State of 
Texas provides for his basic living needs.  The Veteran has no 
dependents that are currently benefitting from his compensation.  
Therefore, collection of the debt would not defeat the purpose of 
the benefit.  The Veteran received the benefits when he was 
incarcerated and, as such, he was unjustly enriched.  In 
addition, there is no indication that his reliance on VA benefits 
resulted in relinquishment of another valuable right.  The Board 
has also considered whether the veteran would experience undue 
financial hardship if and when forced to repay the debt at issue.  
Two of his financial status reports show his expenses exceeded 
his income.  However, as stated above, the State of Texas 
provides the Veteran with his basic living needs, including food 
and shelter.  His VA income, then, is used for discretionary 
items.  Because the Veteran's basic needs are met by the State of 
Texas, the Board does not find financial hardship in recovering 
the overpayment.

Some of the above factors weigh in favor of waiver and some are 
against.  Given the importance of the fault factors and the lack 
of any fault on the part of the Veteran combined with the fault 
on the part of VA, these factors outweigh the lack of undue 
hardship, the fact that withholding of benefits or recovery would 
not nullify the objective for which benefits were intended, 
unjust enrichment, and the lack of changing position to one's 
detriment.  Given that the evidence in favor of waiver outweighs 
the evidence against it, entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount of 
$9,362.00 is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $9,362.00 is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


